Citation Nr: 1713115	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  07-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a gunshot wound of the left thigh, initially rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1967 to April 1968. 

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2007, the Veteran testified at a personal hearing before RO personnel.  A transcript of this proceeding has been associated with the claims file.

In December 2009, the Veteran testified before an Acting Veterans Law Judge during a Board Videoconference hearing.  A transcript of this proceeding has been associated with the claims file.  The presiding Acting Veterans Law Judge is no longer with the Board.  In a March 2016 correspondence, the Veteran was informed of his right to an additional hearing and provided 30 days to request one.  As the Veteran did not respond, the Board concludes that he does not desire another hearing.

In March 2010, March 2012, and September 2014, the Board remanded the appeal for further development.  Most recently, in July 2016, the Board again remanded the issues of entitlement to an increased disability evaluation for residuals of a gunshot wound of the left thigh and entitlement to TDIU for additional development.  After the requested development was completed, a supplemental statement of the case was issued in August 2016.  The case was returned to the Board for appellate consideration.




FINDINGS OF FACT

1.  Residuals of a gunshot wound of the left thigh are manifest by moderate injury to muscle group XIV.

2.  The Veteran's service connected disabilities do not render him unable to engage and retain substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of a gunshot wound of the left thigh are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5314 (2016).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for an increased disability rating and TDIU, as well as the legal criteria for entitlement to such benefits.  Nevertheless, the letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for an increased rating and TDIU.  The examination report contains all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board also observes that the acting VLJ, who conducted the Veteran's December 2009 hearing, explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected residuals of a gunshot wound of the left thigh have not materially changed and a uniform evaluation is warranted for the rating period on appeal

The Veteran is currently assigned a 10 percent disability rating for residuals of a gunshot wound of the left thigh pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314.  

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  See generally 38 C.F.R. § 4.73.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  

At all times during the appeal period, the regulations applicable to muscle disabilities provided that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c).  Objective findings typically include a minimal scar; no evidence of a fascia defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue. 38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements. Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56(c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Id. Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id.

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile. Id.

Diagnostic Code 5314 provides evaluations for disability of Muscle Group XIV, which is part of the pelvic girdle and thigh.  The muscles involved in Muscle Group XIV include the anterior thigh group, namely, sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  The functions affected by these muscles involve extension of the knee, simultaneous flexion of the hip and knee, tension of the fascia lata and iliotibial band in concert with XVII in postural support of the body, and acting with the hamstrings in synchronizing hip and knee.  A noncompensable disability rating is for assignment where there is slight impairment of function and a 10 percent evaluation is assigned for moderate impairment of function.  The next higher, 30 percent evaluation is assigned for moderately severe impairment, and a 40 percent disability rating for severe impairment.  
 
By way of background, service treatment records show that the Veteran inadvertently shot himself in the left anterior thigh wall with a .22 caliber pistol while cleaning his gun during service.  At that time, physical examination revealed an entrance wound approximately 6 cm above the left knee, in the midline of the left anterior side, but no exit wound was noted.  

A November 2006 VA examination also identified the gunshot wound as involving the anterior left thigh muscles.  The VA examiner identified a well-healed entry wound scar of 0.5 centimeters on the left anterior side of the thigh. There was no evidence of any muscle tendon, nerve or vascular involvement; there was no decreased coordination, increased fatigability, weakness, or uncertainty of motion.  The x-ray revealed a small caliber bullet in the distal femur with bullet tracks.  The VA examiner noted that there was no evidence of post-service treatment.  The diagnosis was gunshot wound to the left thigh without complications.  

At the June 2007 VA examination, the Veteran reported occasional discomfort in the area of the anteromedial left thigh, usually with cold wet weather.  The Veteran reiterated that the bullet is still in his leg, and stated that he though the bullet moves in the bone; the VA examiner noted that x-rays revealed that there was no evidence of fracture of the left femur at the time of the original injury.  Examination showed a barely visible entrance wound that is 8 cm above the patella on the left anteromedial thigh; the wound is less than 0.5 cm in width; it is very slightly depressed, perhaps 1 mm.  The scar is not adherent to the underlying tissue and there is no significant loss of tissue under the scar.  There was no significant weakness noted of the anterior thigh muscles; there was also no evidence of tendon, bone nerve, or circulatory system damage.  Muscle strength in the thigh was normal, and motor and sensory examinations were essentially unremarkable.

The Veteran was afforded another VA examination in March 2008.  The Veteran's history of injury was noted; the wound was not a through and through injury, and there was no evidence of infection during the initial treatment, and there are no associated bone, nerve, vascular, or tendon injuries.  The Veteran complained of pain, occasional decrease in coordination, increased fatigability, and uncertainty of movement.  There was no intermuscular scarring.  There was also no decrease in muscle strength or function.  The scar was .5 centimeters round; the scar was not painful or tender to touch or adherent; there was no loss of deep fascia or muscle substance.  There was no limitation of motion of any joint due to muscle disease or injury.

A June 2010 VA examination report reiterated the Veteran's history of injury and noted that the Veteran's muscle injury was stable and without flare-ups.  The VA examiner noted that the muscles involve the anterior thigh muscles on the left, which were traversed without destruction, and that there was minor involvement of the distal femur.  The Veteran reported experiencing infrequent mild muscle pain,  with stress such as long periods standing, walking, or running.  Muscle strength was normal and without herniation; there was no evidence of functional loss or joint involvement.  An August 2010 addendum indicated that the Veteran's gunshot wound that muscle function was sufficient to perform activities of daily living; there are no noted residuals and his gunshot wound had no effect on his employment.

A November 2013 VA examination report noted that the Veteran's muscle injury was penetrating and that the Veteran complained of experiencing an "occasional twinge" of pain.  The VA examiner noted that the Veteran had a minimal scar about 5 cm above the knee, which was .5 cm in circumference; there was 5 mm of underlying tissue loss.  Muscle strength was normal and there was no functional impairment of the thigh.  X-rays showed a bullet with small fragments near the lateral condyle of the distal femur.  

In February 2015, following evaluation in accordance with the Hip and Thigh Conditions Disability Benefits Questionnaire, the VA examiner there observed that because the location of the gunshot wound was to the distal thigh, the gunshot wound had no relationship to the Veteran's complaints of left hip pain.  The VA examiner commented that the Veteran's current hip condition was more likely than not the result of aging and a natural progression of the Veteran's many years in the construction industry.  

At the most recent, August 2016 VA examination, the VA examiner reiterated the history and findings as discussed above.  The VA examiner noted that a December 2015 VA x-ray showed a small caliber bullet of the distal femur with fragments, unchanged from prior examinations; there was also a small bony spur tibial tuberosity.  The VA examiner also noted that the only muscle group affected was XIV, anterior thigh muscles, specifically the sartorius, rectus femoris, and quadriceps.

The Board finds that the weight of the evidence demonstrates that the symptoms of the Veteran's service-connected residuals of a gunshot wound of the left thigh most closely approximate the criteria for the currently assigned 10 percent disability rating for the entire rating period on appeal.  The medical evidence of record establishes that the Veteran's muscle injury to Muscle Group XIV is no more than moderate.  There is occasional pain and complaints of weakness, without flare-ups.  The record clearly indicates that the Veteran does not have loss of deep fascia, loss of muscle strength, and that there is no bone, nerve, vascular, tendon, or joint involvement.  The Veteran reported that he experienced some fatigue and incoordination as a result of his residuals of a gunshot wound of the left thigh, but examination showed that there was no decrease in strength or functional impairment of the joints as a result.  

Here, there is no sloughing of soft parts, intermuscular scarring, or a history of prolonged infection.  Although there is some pain and fatigue, strength remained normal and he did not experience limitation of motion.  In essence, the Veteran's symptoms (lay and medical) are not equivalent to those expected for a moderately severe muscle injury.  

Moreover, although the Veteran has a scar, the Board notes that the VA examination reports describe the scar as minimal, measuring .5 cm in circumference.  Upon examination, the scar was not painful or unstable, and was not greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. §  4.118, Diagnostic Codes 7804-7805.

For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 10 percent for residuals of a gunshot wound of the left thigh for the rating period on appeal. 38 C.F.R. § 4.3, 4.7. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.
On an individual basis, extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of a gunshot wound of the left thigh are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of occasional pain and fatigability, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's residuals of a gunshot wound of the left thigh, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's residuals of a gunshot wound of the left thigh is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with residuals of a gunshot wound of the left thigh, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Veteran seeks entitlement to TDIU on the basis of his service-connected disabilities.

In this case, Veteran is service-connected for residuals of a gunshot wound of the left thigh, rated as 10 percent disabling; Osgood Schlatter's disease of the right knee, rated as 10 percent disabling; and Osgood Schlatter's disease of the left knee, rated as 10 percent disabling.  His combined disability evaluation is 30 percent.  He is thus ineligible for consideration for a TDIU on a schedular basis.

 "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2016).

Records from the Social Security Administration reflect that the Veteran is not in receipt of disability benefits.  According to the letter accompanying the Disability Determination and Transmittal, the Veteran reported that he was disabled due to emphysema, high blood pressure, degenerative disk in spine, instability of both legs, arthritis of the knees and other joints, and chronic obstructive pulmonary disease.  According to the letter, the Veteran's claim was denied because his condition is not severe enough to be considered disabling; the Veteran's disabilities might keep him from working in prior jobs, but do not preclude him from doing less physically demanding work.  The letter noted that, based on the Veteran's age, education, and past work experience, he was able to do other work; as such, he was found to be not disabled according to the Social Security Act.

At the November 2013 VA examiner, the Veteran reported that adaptive equipment (wheelchair, brace, cane, and walker) was used for his knee disabilities.  The VA examiner noted, however, that the Veteran's treatment records indicate that the Veteran's wheelchair and walker are used for his nonservice-connected back disorder and his instability due to nonservice-connected ataxia.  The VA examiner noted that the Veteran worked in construction but left in 2005 due to pain with climbing and excessive walking; the Veteran reported having problems with falls since he could not pick up his feet.  The Veteran reported independence with his activities of daily living other than pants and socks due to a nonservice-connected back disorder.  His leg pain was in the area below the tibial tuberosity to the ankles, unrelated to his service-connected Osgood Schlatter's disease and muscle injury because there was no anatomical relationship other than location.  The VA examiner found that the Veteran's primary limiting factors as to his employability are instability, Achilles tendonitis, and a lumbar spine disorder.  The VA examiner noted that the Veteran's knee disorders would limit some physical employment, the knee disorders would not preclude sedentary employment.  

In February 2015, a VA examiner found that the Veteran has a history of cervical spine and lumbar spine surgeries with left foot drop, which are his primary limitations as to employment.  The VA examiner noted that the Veteran takes hydrocodone for pain in the back, neck, and knees, which would preclude operating power tools, machinery and professional driving, but would not preclude all employment.

The August 2016 VA examiner stated that the Veteran worked the majority of his life in construction, until 2006, because he was laid off; the VA examiner noted that a 2013 examination report indicates that the Veteran reported that he was unable to meet the physical requirements of the job, especially climbing.  He also reported that he worked as a supervisor for a year, but left due to the pain in his lower legs, which he attributed to Osgood Schlatter's disease; the VA examiner noted that treatment records attribute his pain to his nonservice-connected back disorder.  The VA examiner noted that he was in receipt of Social Security disability insurance for his back disorder and Osgood Schlatter's disease of the knees.  The Veteran reported that he had problems with falls, resulting in neck and back injuries, but stated that no injuries were serious.  The VA examiner noted that prior examiners did not find a relationship between the Veteran's Osgood Schlatter's disease and his current lower leg complaints; the VA examiner opined that his leg pain was radicular pain from his nonservice-connected back disorder.   The VA examiner concluded that it was more likely than not the Veteran's inability to work in construction is related to his non-service connected lumbar and cervical spine disorders and civilian surgeries on both back and the neck.  The VA examiner acknowledged that the shrapnel fragments, and their metallic retention, as seen on x-ray may play a very small role (less than 10 percent) in the Veteran's pain.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities of residuals of a gunshot wound of the left thigh and Osgood Schlatter's disease of the right and left knees do not render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age and nonservice-connected disabilities, is capable of performing the physical and mental actions required by employment.  The Veteran is currently unemployed for reasons unrelated to his service-connected residuals of a gunshot wound of the left thigh and Osgood Schlatter's disease of the right and left knees.  According to the evidence of record, the Veteran left his last job due to nonservice-connected disabilities.  The evidence shows that, while the Veteran asserted that he could not be employed due to his service-connected residuals of a gunshot wound of the left thigh and Osgood Schlatter's disease of the right and left knees, he is not employed due to nonservice-connected physical disabilities.  

In sum, the Veteran's service-connected residuals of a gunshot wound of the left thigh and Osgood Schlatter's disease of the right and left knees do not render him unable to obtain or retain substantially gainful employment.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for residuals of a gunshot wound of the left thigh is denied.

Entitlement to TDIU is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


